DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/27/2022 and 08/01/2022 have been entered. 

Claim Status
Claims 1-20, 24 and 27-35 are canceled.  
Claims 21-23 and 25-26 are under examination.  

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 21-23 and 25-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goardon (Blood, Vol. 116, No. 21, Pg. 36, 11/19/2010, on IDS), in view of Xie (Cytometry, Vol. 77A, No. 9, Pg. 840-848, 09/2010, on IDS), Jurchott (Bone Marrow Transplant, Vol. 41, Pg. S107, Abstract P481, 2008, on IDS), and Park (US2012/0283124, priority to 11/102009, on IDS). 
Applicant’s Arguments:  The Examiner rejected claims 21-23 and 25-26 under 35 U.S.C. § 103, as allegedly obvious over Gordon (Blood, 116(21):36 (2010)), in view of Xie (Cytometry, 77(9): 840- 848 (2010)), Jurchott (Bone Marrow Transplant, 41: $107, Abstract, P481), and Park (US. Pat. Appl. Pub. No.: 2012/0283124). Applicant respectfully traverses the rejection. 
Solely to advance prosecution, Applicant has further amended claim 21 to recite that the AML LSC is capable of engrafting and initiating AML in an immunodeficient mouse. Applicant respectfully disagrees with the Examiner’s analysis and respectfully asserts that persons skilled in the art would not have had a reason to combine the art in the manner proffered by the Examiner.
Furthermore, to make a prima facie case of obviousness, the Examiner’s combination of the cited art must have provided one of skill in the art at the time of the invention with a reasonable expectation of achieving success. See In re Vacek, 20 USPQ2d (BNA) 1438, 1442 (Fed. Cir. 1991). Any reasonable expectation of success must come from the prior art and not Applicant’s disclosure. Id.
In response to the Examiner’s rejection, Applicant refers to and incorporates by reference, the remarks as previously filed on February 16, 2021, and on December 29, 2021.
Moreover, in further support to rebut the Examiner’s rejection and demonstrate that Applicant’s claims are nonobvious, Applicant provides herewith a Declaration under 37 C.F.R. § 1.132 by Paresh Vyas (“the Vyas Declaration”). The Declaration is unsigned, and Applicant will provide the executed version in a supplemental reply.
The methods as described in the present application and as currently pending have led to the discovery of a new population of AML LSCs as characterized by the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers. See the Vyas Declaration {{ 5-7.
Moreover, and importantly, persons of ordinary skill in the art would not have had a reasonable expectation of success in detecting, on a single cell, the presence and absence of the aforesaid markers, and that this specific and novel cell population would have LSC activity, as demonstrated in the instant application by primary and secondary engraftment studies. Id. at J 8.
In determining whether the claimed methods for detection would have been obvious, a person of ordinary skill in the art would have had to consider the scope and content of the prior art pertaining to AML, in particular the scope and content of prior art pertaining to what was known about AML LSCs around the time that the priority application of the instant invention was filed. The scope and content of the prior art includes not only any art that the Examiner relied upon in making the obviousness rejection, but other literature as well that was available to persons of ordinary skill in the art. Jd. at [§ 9-10.
One such literature reference is a paper published by Taussig et al. (Blood, 115: 1976-1984 (2010)), around the same time as Goardon et al., and in the same journal, Blood. Taussig et al. investigated whether AMLs having mutations in the nucleophosmin gene have leukemia initiating cells (LICs) restricted to the CD34 fraction. Id. at {11 and Exhibit B.
Various teachings of Taussig et al. demonstrate the overall complexity and also the uncertainty concerning AML LSCs that existed around the time of the Applicant’s priority filing. For example, it was thought that LICs in acute myeloid leukemia (AML) were restricted to the CD34 fraction, but Taussig et al. demonstrated that was manifestly not the case. Id. at J 12.
In addition, Taussig et al. observed that half of the patients had LICs exclusively in the CD34- fraction, while the CD34+ fraction contained normal multilineage hematopoietic repopulating cells. This finding is contrary to findings of Goardon et al., relied on by the Examiner. The remaining patients had LICs in both the CD34- and CD34+ fractions. /d. at | 13 and Exhibit B.
When samples were sorted based on CD34 and CD38 expression, multiple fractions initiated leukemia in primary and secondary recipients. /d. at { 14. In addition, Taussig et al. observed that LICs are not found in the CD34+CD38- fraction in approximately half of NPM-mutated AMLs. Taussig et al. concluded that this phenotype “cannot be blindly relied upon to prospectively identify LICs.” Id. at { 15.
The results of Taussig et al. indicate that persons of ordinary skill in the art would regard CD34+ CD38- cells as a heterogenous population, and would have sufficient reasons to doubt whether any specific population having this phenotype would be bona fide AML LSCs. Stated differently, based on Taussig et al. and the scope and content of the art as a whole, persons skilled in the art would not have a reasonable expectation that any particular population of cells with this phenotype would be AML LSCs. Id. at { 16.
Taussig et al. further opined that the “data indicate that the phenotype of LICs is more heterogeneous than previously realized and can vary even within a single sample.” Id. at 17.
To sum up, based on the scope and content of the art as a whole, all AML LSCs cannot be considered as homogeneous; there is a diversity of markers found in different populations of AML LSCs, and even within single samples. Id. at { 18.
Scientific studies following the publication of Taussig et al., and published after the instant application’s priority date, support LSC/LIC heterogeneity. See, e.g., Quek et al., J Exp Med 213(8): 1513-1535 (2016) (Exhibit C); Kinstrie et al., Blood Advances 14;1(3):160-169 (2016) (Exhibit D) (showing LSCs in the MPP (CD34+CD38- CD45RA+) and CMP compartment (CD34+CD38+CD45RA+)); see also Eppert et al., Nature Medicine 17:1086—-1093 (2011) (Exhibit E). These papers and the Goardon et al. paper also show that just because single marker expression was tested it does not mean that markers are co-expressed on the same cell — for example CD34 and CD38 are not always co-expressed, CD34 and CD45RA are not always co-expressed, CD38 and CD45RA are not always co-expressed, and CD123 is also variably expressed. For any one AML sample LSCs can be located in different cell populations and can be in more than one population, consistent with and supporting Taussig et a/. Together this shows the complexity and heterogeneity of AML LSCs. Id. at { 19 and Exhibits C-E.
Indeed, various teachings of Taussig et al. challenge various assertions made by the Examiner regarding whether persons having ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of achieving success. Id. at {[ 20.
As noted previously in Dr. Vyas’ Declaration dated December 1, 2021, and filed earlier in this application, Jurchott did not demonstrate that any of the cells detected that were allegedly CD34+, CD38- were bona fide AML LSCs by way of primary and secondary engraftment studies. As noted above, persons skilled in the art would have sufficient reasons to doubt whether any particular population of cells having this phenotype would be bona fide AML LSCs. Id. at { 21.
Furthermore, also mentioned previously, Jurchott describes the use of numerous antibodies for binding polypeptide markers on CD34+, CD38- cells, and does not teach or suggest which markers are present/absent simultaneously on the same blood cell. Id. at 22.
Jurchott only performs an initial gating of CD34+, CD38- cells and does not provide any further gating beyond this for specific cell markers, such as CD123 and CD45RA. Jurchott describes testing a large number of stem cell markers for phenotypic expression on CD34+, CD38- cells. It would not have been technically feasible to have tested such a vast number of markers simultaneously by FACS as there were not enough individualized fluorescent spectra to accommodate the number of markers tested (ie., there would have been overlapping fluorescent spectra making it difficult to discern individual polypeptide markers). Id. at { 23.
Dr. Vyas also commented previously on the passage of Jurchott that reads “Both subsets showed comparably intense staining for... CD45RA..., and CD123.” This would not be interpreted as meaning that Jurchott tested and showed that both of these markers (in addition to the 5 other markers mentioned in that sentence) are present on the same cell. Furthermore, skilled persons would not make such an assertion in the absence of actual evidence. At least one reason for this is that it is not believed it to be technically feasible to have tested such a vast number of markers simultaneously by FACS, as there were not enough individualized fluorescent spectra to accommodate the number of markers tested. Id. at { 22 and 24.
Furthermore, as demonstrated by consideration of the scope and content of the art, discussed above, it would be expected that the population of cells in Jurchott that are CD34+ CD38- would not have been a homogeneous population. Accordingly, a person of ordinary skill would not have had a reasonable expectation of success in detecting a single cell that is characterized by the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers on this basis. Id. at 7 25.
Turning to Park and Xie, and as mentioned previously, these cited documents are directed to a completely unrelated disease, myelodysplastic syndrome (MDS) which is distinct from AML. In more detail, the World Health Organization (WHO) classifies MDS as a separate condition to AML based on differences between both diseases in terms of treatment, genetics, age profile/demographics and clinical outcomes. A skilled person would not have consulted Park and Xie, as said cited documents describe a different medical condition to AML. Persons skilled in the art would not have relied on any teaching therein to predict the markers present on an AML LSC. Jd. at { 26.
Goardon describes a cell having polypeptide markers CD34+, CD38- and CD45RA+ but does not disclose detecting CD123. Based on Goardon, it would not have been obvious at the time of filing the present application to detect an AML LSC with the polypeptide markers CD34+, CD38-, CD45RA+ and CD123+. There was no expectation that CD123 would be present on an AML LSC defined by the markers CD34+, CD38-, and CD45RA+, especially given Jurchott’s deficient teaching, and the irrelevance of Park and Xie. Id. at J 27.
This is especially true giving due consideration of the scope and content of the art that AML LSCs cannot be considered as a homogeneous population of cells; there is a diversity of markers found in different populations, and even within single samples. Dr. Vyas opines, supported by the scope and content of the art, that knowledge of polypeptide markers in one population of AML LSCs cannot be extrapolated easily to other AML LSC populations, or to AML LSCs in general, with a reasonable expectation of achieving success. Id. at J 28.
Altogether, based on Jurchott, Park, Xie or Goardon alone or in combination, persons skilled in the art could not have predicted (with any reasonable expectation of success) that a blood cell could have been detected by the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers, let alone that said cells would demonstrate AML LSC activity. Id. at { 29.
During the recent interview, and as outlined in the Examiner’s interview summary dated May 24, 2022, the Examiner opines that because Taussig was able to study stem cells based on markers, there is predictability in the art.
The examiner asked if Mr. Nevrivy thought that the Taussig reference was able to study AML stem cells. Mr. Nevrivy said that Taussig did study these stem cells but called them LICs. The examiner stated that we must accept then that there is predictability in the art that people can study these stem cells based on markers. See Interview Summary. Applicant respectfully disagrees with the Examiner’s line of reasoning. Even though persons skilled in the art can engage in systematic research, it does not follow that the results obtained from that research indicate predictability in the art. Section 103 explicitly states that “[p]atentability shall not be negated by the manner in which the invention was made,” whether that be from a flash of genius or systematic research. The declaration by Dr. Vyas establishes that there was lack of predictability in the art, taking into account the scope and content of the prior art as a whole.
It is noted that Dr. Vyas is an inventor, and the Examiner discounts his prior filed declaration as coming from an interested person, thus calling into question the conclusions and credibility of the inventor. There is no valid basis for the Examiner to disregard the declaration or accord it little weight, as coming from the inventor. The Examiner must consider any evidence supporting the patentability of the claimed invention, such as any evidence in the specification or any other evidence submitted by the applicant, including the declaration by Dr. Vyas. The ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The legal standard of "a preponderance of evidence" requires the evidence to be more convincing than the evidence which is offered in Opposition to it. With regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not. The art as a whole, supported by the attached Declaration, establishes that there existed at the time of the invention uncertainty and a lack of predictability with regard to markers for detecting AML LSC. On this basis, the preponderance of the evidence weighs strongly in favor of patentability.
Accordingly, Applicant respectfully asserts that the claims are non-obvious in view of the cited art. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
It is noted that Applicant has amended claim 21.  However, this amendment merely adds a wherein clause that provides an inherent feature of AML LSC, that they can engraft and initiate AML in immunodeficient mice.  Said mice will not attack a foreign xenograft like human AML stem cells and so said stem cells, being capable of self-renewal, will set up an AML condition in said mouse after engraftment.  Evidence that this is an inherent property is in numerous places on the record.  See page 42, paragraph, second of the instant specification where it teaches that LSC cells can engraft in NOD-SCID mice.  Their engraftment will cause them to have AML as the LSC are AML cells with self-renewal potential as previously discussed on page 22 of the action dated 02/14/2020.  These cancer stem cells will give rise to the rest of the cancer cell population as stated on page 22 of the same action.  Also, Jurchott states their LSC population has this function as previously discussed on record with reference to serial xenotransplantation.  Taken together, the obvious method will identify the peptide profile of instant claims on an AML LSC cell and said cell will have the functions of the added wherein clause.  Thus, the rejection must stand.
Applicant states that one of ordinary skill in this art would not combine the cited art in the manner done by the examiner.  This is not persuasive as it is mere opinion.  All the references that provide proteomic profiles of AML stem cells are linked by said theme and there is really no other way to logically combine the references under said theme.  
Goardon gives a cell with CD34+/CD38-/CD90-/CD45RA+ phenotype with AML LSC activity as previously taught.  Xie teaches a cell that is an AML stem cell that is CD34+/CD123+/CD90-.  Jurchott teaches AML LSC that are CD34+/CD38- with positive staining for CD45RA and CD123 but no CD90.  Thus, there is a very reasonable expectation that CD123 is on a CD34+/CD38-/CD90-/CD45RA+ cell owed to Xie combined with the other references Goardon and Jurchott.  Even if Jurchott does not show coexpression of all proteins with experimentation, coexpression of CD45RA and CD123 have been found separately in LSC cells with CD34+/CD38-/CD90- background in Goardon and Xie, supporting a reasonable expectation that one cell has the proteomic profile of the instant claims.  There is no evidence that CD123 and CD45RA are mutually exclusive to LSC function and plenty of evidence that they are coexpressed since the cell type in which they reside is an AML LSC.  
All of Applicant’s previous arguments were not persuasive for the reasons of record and so need not be discussed further here.
Applicant found a new but obvious AML LSC population as previously stated.  Its mere identification does not obviate this rejection.  First, this amounts to one of two incorrect legal standards.  The first requiring a 102 reference to reject the claims.  This is not required and so this standard is clearly flawed.  Second, that identification of properties of a cell that would have been obvious prior to experimentation obviates a 103 rejection.  Actually performing an obvious method with no surprising results does not obviate a 103.  Thus, this rejection stands. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  Taken all together, Applicant’s confirmation of the obvious proteomic profile of an AML LSC cell cannot obviate this rejection as such a profile flows obviously from suggestions already present in the prior art.  That Applicant saw a latent property (co-expression or the proteomic profile of instant claims) in an otherwise known set of cells does not obviate this rejection.  Therefore, this rejection must stand.
Applicant never detected CD123 on the protein level as previously stated and so they inflate their contribution discussed above with respect to isolating the exact cell population of the instant claims and identifying their exact functions.
With respect to Taussig, as discussed in the last interview, the stem cell population at which they look is very specific (nucleophosmin mutants) and not commensurate in scope with the claims.  Taussig discusses this in the second paragraph of their discussion section, identifying their target AML as having better prognosis compared to AMLs grafted into NOD-SCID mice.  The data of Taussig does not apply to the instant claims therefore nor all AML LSC generally and they acknowledge their exceptional situation and experiment setup.  Also, that LSCs of AML have different proteomic profiles is not new information to one of ordinary skill in this art even just reading the combined teachings of art of record in this rejection.  Goardon presents two LSC populations.  Jurchott presents CD38+ and CD38- subsets of CD34+ cells.  Both these facts were already stated on the record.  See the action dated 02/14/2020.  The question is not whether or not there are alternative LSC populations in AML.  The question is whether or not one with the profile of the instant claims is obvious and it is for the reasons of record and here. The presence of alternative LSC proteomes is not a teaching away of the instant proteome as none of the alternatives teach that the instant one does not exist or would not have been thought to have existed at the time of invention.  Thus, Applicant’s arguments over AML LSC complexity are not found persuasive.  In fact, they actually only support the examiner’s argument.  Applicant is essentially saying there are more LSC marker profiles than one would think.  Thus, the addition of one more, the obvious profile of the instant claims, is not shocking to Applicant or to one of ordinary skill in this art.  Again, the arguments are not persuasive.
Having normal cells that are CD34+ is not contrary to Goardon.  Goardon is using more than CD34 as marker of LSCs.  Thus, Applicant’s arguments are not persuasive as the more specific profile of Goardon finds LSC.  Also, CD34+/CD38- is not the profile relied upon in the obvious method to identify LSC.  Thus, the teachings of Taussig do not teach away from the obvious method.  
With respect to Jurchott, they analyze only AML LSC.  See their first paragraph.  Jurchott also acknowledges that normal stem cells can be present and so that is why they use additional markers in their analysis besides CD34 and CD38.  See their second paragraph.  Again, the findings of Jurchott clearly add to the obviousness argument and this rejection must stand.
Applicant seeks a priority date of 12/21/2010.  Therefore, none of the additional references they discuss that are after this priority date would be available to one of ordinary skill in this art to detract from the examiner’s obviousness argument.  This applies to Quek, Kinistrie and Eppert.  Therefore, none of the arguments over these references obviate this 103.  
 To have a guarantee that all AML LSC have the exact proteomic profile of the obvious method is a guarantee of success which is not required for a finding of obviousness.  Thus, diversity in AML LSC populations does not teach away from the obvious method but rather supports it as discussed supra.  It is noted that Applicant presents no argument as to what other type of cell the obvious method would identify.  At this point, we must accept from the prior art cited that AML LSC can be isolated based on a marker profile and these known profiles lead one to the obvious method of instant claims.  Even Taussig feels confident in the proteomic profile they see in their special LSC.  Thus, it must be concluded that one of ordinary skill in this art, reading the prior art of record, has confidence in learning how to identify AML LSC from the same.
The comments of the previous Vyas declaration were already addressed.  See the previous actions.  Jurchott explicitly state CD34+CD38- cells intensely stain for both CD45RA and CD123.  It is not a reasonable interpretation that cells staining for each are always different cells, and that one reading Jurchott would conclude they are never or cannot be co-expressed on the same cell.  Indeed, looking at two markers in this population and seeing half the cells green and half red, for example owed to two fluorophores, never coexpressing either marker is so unlikely it is not worth contemplation, particularly in view of the other art of record and discussed previously and above.  In view of the other art of record, the practitioner would not assume this for the reasons of record.  None of Applicant’s prior arguments are persuasive.
Applicant’s arguments over Park and Xie are old and were addressed previously.
Goardon need not disclose CD123 because both Xie and Jurchott do this.  Therefore, Applicant’s attack on Goardon individually cannot obviate this rejection.
For all the reasons previously and supra, Applicant has failed to establish the unpredictability in this art.  Rather, they have simply acknowledged that there is no guarantee of success.  This is not required for a finding of obviousness and so the rejection stands.  Furthermore, the examiner finds nothing special about Applicant’s methods versus the prior art of record.  There is not reason to assume that the prior art, which can investigate AML LSCs as Applicant states above, is not enabled while Applicant is enabled for doing a small variation on the art’s method.  No predictability in the art would seem to indicate that Applicant too is therefore not enabled, since their methods do not differentiate from the prior art’s methods overall.  Again, Applicant never detected CD123 protein as stated above.  Therefore, perhaps Applicant can explain why they believe themselves enabled in their next response and what really differentiates their method from the prior art.  Should this be successful, Applicant is reminded that such special features must be in the claims to obviate this rejection.  Still, it is doubtful that any such features exist as the examiner cannot identify them and so the examiner concludes that both Applicant and the prior art are enabled to study AML LSC, not only the prior art Applicant chooses to believe and use to argue but then prior art Applicant is biased against as well, which combined renders the claims nothing but obvious for the reasons of record.
With respect to all inventor-made declarations, none are discounted but their bias is acknowledged on the record.  
With respect to the most recent declaration dated 08/01/2022, see above.  The opinions of the inventor are noted but have been addressed above.  None of the arguments are persuasive and so this rejection stands.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642